Title: From Thomas Jefferson to Giuseppe Franzoni, 2 March 1806
From: Jefferson, Thomas
To: Franzoni, Giuseppe


                        
                            Sir
                     
                            Washington Mar. 2. 06.
                        
                        I did not understand, until told so by the servant at the door, that the two articles of marble which you had
                            left here, had been intended as presents to me. be assured that I recieve this mark of your good will as thankfully as if
                            I could accept of it. but I have laid it down as a law to myself to accept no presents of value while I am in public
                            office. an adherence to this rule is necessary for the tranquility of my own mind, & it is necessary for the public
                            good.   these motives cannot fail to meet your approbation & to justify my request that you recieve the objects back
                            again, and with them the same thanks for the offer, as if I had retained them. be assured that I shall avail myself of
                            every occasion of being useful to you, and accept my salutations.
                        
                            Th: Jefferson
                     
                        
                    